United States Court of Appeals
                                                 Fifth Circuit
                                              F I L E D
IN THE UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT                December 17, 2004

                                          Charles R. Fulbruge III
                                                  Clerk
            No. 04-30188
          Summary Calendar


      UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

               versus

         ANTHONY R. GENTRY,

        Defendant-Appellant.



            No. 04-30210
          Summary Calendar


      UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

               versus

       LARRY N. THOMPSON, SR.,

        Defendant-Appellant.



            No. 04-30257
          Summary Calendar


      UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

               versus

       LARRY N. THOMPSON, JR.,

        Defendant-Appellant.
                                No.   04-30188
                                No.   04-30210
                                No.   04-30257
                                No.   04-30258
                                       -2-



                                No. 04-30258
                              Summary Calendar


                          UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,

                                    versus

                                REGAN GATTI,

                            Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
                for the Western District of Louisiana
                        USDC No. 03-CR-50033-5
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals, Anthony R. Gentry, Larry N.

Thompson, Sr., and Larry Neal Thompson, Jr., appeal the sentences

imposed following their guilty-plea convictions of one count of

bank robbery and one count of using firearms during a crime of

violence.      See   18   U.S.C.   §§   924(c)(1)(A),   2113.   Their   co-

defendant, Regan Gatti, appeals from his jury-trial convictions and

sentences on the above counts as well as one count of conspiring to

use and carry firearms in the commission of the bank robbery and



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.   04-30188
                               No.   04-30210
                               No.   04-30257
                               No.   04-30258
                                      -3-

one count of possession of stolen firearms.                 See 18 U.S.C. §§

922(j), 924(c),(o).

     For the reasons discussed below, we AFFIRM Gatti’s convictions

and sentences and AFFIRM the sentences of Larry Neal Thompson, Jr.

We VACATE the sentences of Gentry and Larry N.          Thompson, Sr., and

REMAND for resentencing of these defendants.

     Gatti first argues that the district court erred in denying

his motion for a judgment of acquittal made at the close of the

Government’s case-in-chief.      Gatti, who did not renew his FED.           R.

CRIM. P. 29 motion at the close of all the evidence, concedes that

the evidence presented in defense was sufficient to sustain his

convictions.     Gatti has not shown that there was a manifest

miscarriage of justice with respect to any of his convictions. See

United States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004).

     Gatti contends that his trial counsel was ineffective for

putting him on the witness stand, for failing to object to the

presentence    report,   and   for   failing    to   move    for   a   downward

departure. Because the record is not adequately developed, we will

not consider Gatti’s ineffective assistance of counsel claims on

direct appeal.   See United States v. Higdon, 832 F.2d 312, 314 (5th

Cir. 1987).

     All of the defendants argue that pursuant to Blakely v.

Washington, 124 S. Ct. 2531 (2004), their sentences were imposed in

violation of the Sixth Amendment because the facts underlying the
                                No.   04-30188
                                No.   04-30210
                                No.   04-30257
                                No.   04-30258
                                       -4-

calculation     of   their   sentences    under    the   federal   sentencing

guidelines were not found by a jury beyond a reasonable doubt.                As

the defendants concede, their Blakely argument is foreclosed by

United States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004),

pet. for cert. filed (U.S. July 14, 2004)(No. 04-5263).

     Gentry argues that the district court erred in sentencing him

to 10 years of imprisonment for his conviction for use of            firearms

during and in relation to a crime of violence.            We affirm Gentry’s

10-year sentence on this count because it is evident from the

record that Gentry aided and abetted a violation of 18 U.S.C. §

924(c)(1)(A)(iii).      See United States v. Sorrells, 145 F.3d 744,

753 (5th Cir. 1998); Bickford v. Int’l Speedway Corp., 654 F.2d

1028, 1031 (5th Cir. 1981).

     Gentry argues, for the first time on appeal, that under

Blakely and Apprendi v. New Jersey, 530 U.S. 466 (2000), he is

entitled to have a jury determine whether he is liable for the

discharge of a weapon under 18 U.S.C. § 924(c)(1)(A)(iii).              Gentry

has failed to show plain error.          See United States v. Barton, 257

F.3d 433, 442-43 (5th Cir. 2001).

     Gentry also contends that the district court erred in adding

two offense levels pursuant to U.S.S.G. § 3C1.2 for reckless

endangerment during flight. Gentry has not shown that the district

court’s determination was clearly erroneous.             See United States v.

Lugman,   130    F.3d   113,   115-16    (5th     Cir.   1997);    U.S.S.G.   §
                                  No.   04-30188
                                  No.   04-30210
                                  No.   04-30257
                                  No.   04-30258
                                         -5-

1B1.3(1)(B). To the extent that Gentry contends that an adjustment

under U.S.S.G. § 3C1.2 constituted impermissible double counting,

his one-sentence argument fails to adequately brief the issue, and

the issue is therefore waived.             See United States v. Brace, 145

F.3d 247, 255 (5th Cir. 1998)(en banc); Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

      Gentry and Larry N. Thompson, Sr., argue that the district

court erred by including in the loss calculation under U.S.S.G.

§   2B3.1   the   cost    of    worker’s   compensation        payments,   medical

expenses, and other costs related to personal injuries suffered by

a police officer.        Under the relevant guideline, “loss” is defined

as “the value of the property taken, damaged, or destroyed.”

U.S.S.G.    §   2B3.1,    comment.      (n.3).     “If   the    language   of   the

guideline is unambiguous, our inquiry begins and ends with an

analysis of the plain meaning of that language.”                United States v.

Carbajal, 290 F.3d 277, 283 (5th Cir. 2002).              “[C]ommentary in the

Guidelines Manual that interprets or explains a guideline is

authoritative unless it violates the Constitution or a federal

statute, or is inconsistent with, or a plainly erroneous reading

of, that guideline.”           Stinson v. United States, 508 U.S. 36, 38

(1993).

      Because the plain language of the definition of “loss” under

the robbery guideline extends only to impairments to property, we

have determined that the district court erred in considering the
                               No.   04-30188
                               No.   04-30210
                               No.   04-30257
                               No.   04-30258
                                      -6-

worker’s compensation payments, medical expenses, and other costs

associated with the injuries suffered by a police officer.           See

U.S.S.G. § 2B3.1, comment. (n.3); Carbajal, 290 F.3d at 283.

Accordingly, the sentences of Gentry and Larry N. Thompson, Sr.,

are   VACATED   and   the   matter   is   REMANDED   for   resentencing   in

accordance with this opinion.

      Finally, Larry Neal Thompson, Jr., argues that the district

court violated his right of confrontation by relying on a letter

submitted by the Government in denying his motion under FED.              R.

CRIM. P. 35.    The record shows, however, that the district court

denied the defendant’s motion because he failed to file a reply, as

ordered by the district court. When an appellant fails to identify

any error in the district court’s analysis, it is as if the

appellant had not appealed that judgment.            Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Because Larry Neal Thompson, Jr., has not addressed the district

court’s basis for denying his Rule 35 motion he has abandoned any

contention regarding the district court’s ruling.            See Searcy v.

Houston Lighting & Power Co., 907 F.2d 562, 564 (5th Cir. 1990).

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.